
	
		I
		111th CONGRESS
		2d Session
		H. R. 5460
		IN THE HOUSE OF REPRESENTATIVES
		
			May 28, 2010
			Ms. Chu introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 and the Higher Education Act of 1965 to require the Secretary of Education
		  to establish grant programs to help pregnant and parenting students stay in
		  school, and for other purposes.
	
	
		1.Short titleThis Act may be referred to as the
			 Teen Parent Graduation and College Achievement Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Each year, nearly 750,000 American
			 teenagers ages 15 through 19 become pregnant, giving the United States the
			 highest teenage pregnancy rate of all industrialized nations.
			(2)Overall, there has been an impressive
			 decline in teen pregnancy and birth rates since the early 1990s. Between 2005
			 and 2006, however, teen pregnancy rates increased for the first time in 14
			 years.
			(3)Seventy percent of teenagers who become
			 pregnant drop out of high school, and teenage fathers tend to complete, on
			 average, one semester of high school fewer than men who delay fatherhood until
			 they are 21 years or older. Fewer economic opportunities are available to these
			 teenage parents.
			(4)Some teenagers drop out of school as a
			 result of subsequent pregnancies. In 2006, subsequent pregnancies accounted for
			 85,000, or almost 20 percent, of all teenage pregnancies.
			(5)Marginalized racial or ethnic minority and
			 immigrant communities generally have less access to the education, support, and
			 services needed for healthy growth and development, and are at high risk for
			 teenage pregnancy.
			(6)The high rate of teenage pregnancy in
			 racial or ethnic minority and immigrant communities can lead to a
			 disproportionate dropout rate in those communities. School systems in many such
			 communities lack the funding and expertise to effectively counter high school
			 teenage pregnancy dropout rates.
			(7)Fifty-two percent of Latina teens and 50
			 percent of African-American teen girls will become pregnant at least once
			 before they are 20 years old. Birth rates among Latina and African-American
			 youth ages 15 through 17 are more than twice the birth rates of Caucasian youth
			 in the same age range.
			(8)The 2005 Youth
			 Risk Behavior Survey contained the surprising finding that sexually active
			 lesbian, gay, and bisexual youth are three times as likely to face an unwanted
			 pregnancy as their heterosexual peers.
			(9)Only 51 percent of all teenage mothers, and
			 38 percent of teenage mothers who have a child before they turn 18, have a high
			 school diploma, compared to 89 percent of all other women.
			(10)Parenthood is a
			 leading cause of school dropout among teenage women. Of all teenage women who
			 have dropped out of high school, 30 percent cited pregnancy or parenthood as a
			 reason they dropped out, including 36 percent of Latina women and 38 percent of
			 African-American women.
			(11)Two-thirds of all
			 teenage births occur among teenagers ages 18 and 19. Birth rates among women of
			 those ages have declined less significantly than among teenage women of other
			 ages. These older teenage parents would benefit from the increased availability
			 of services at institutions of higher education, particularly at community
			 colleges.
			(12)The
			 responsibilities of pregnancy and parenting can interfere with the attainment
			 of a college degree. Sixty-one percent of women who have children after
			 enrolling in community college do not graduate. Women who do not have children
			 after enrollment graduate at a 65 percent higher rate than women who do.
			(13)Comprehensive
			 support through schools, public agencies, and community-based organizations can
			 reduce high school dropout rates and ensure that more pregnant and parenting
			 teenagers complete high school and enroll in institutions of higher
			 education.
			(14)More data on the
			 prevalence of pregnant and parenting teenagers is needed so that Federal
			 assistance reaches the communities in which it is most needed.
			3.Grants for
			 assistance to pregnant and parenting students at elementary and secondary
			 schools
			(a)Establishment of
			 grant programPart H of title
			 I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et
			 seq.) is amended—
				(1)in section 1803
			 (20 U.S.C. 6553)—
					(A)by striking
			 this part and inserting subparts 1 and 2;
					(B)by inserting
			 (a) before the first sentence; and
					(C)by adding at the
			 end the following new subsection:
						
							(b)For the purpose of carrying out subpart 3,
				there are authorized to be appropriated $75,000,000 for each of fiscal years
				2011 through
				2015.
							;
					(2)in section 1822(a)
			 (20 U.S.C. 6561a(a)), by striking 1803 each place it appears and
			 inserting 1803(a); and
				(3)by adding at the
			 end the following new subpart:
					
						3Grants for
				Assistance to Pregnant and Parenting Students
							1840.Grants for
				assistance to pregnant and parenting students
								(a)Grant program
				authorizedThe Secretary
				shall establish a program to award grants to local educational agencies to help
				pregnant and parenting students stay in school by expanding their access to
				services, including—
									(1)tutoring;
									(2)pregnancy-related
				healthcare;
									(3)child care;
									(4)transportation;
									(5)after-school
				support;
									(6)academic
				counseling;
									(7)school social work
				services; or
									(8)family planning
				services, including services for subsequent pregnancy prevention.
									(b)PriorityIn
				awarding grants under subsection (a), the Secretary shall give priority to a
				local educational agency that, in the determination of the Secretary—
									(1)is eligible for
				assistance under part A;
									(2)serves a school
				that will have a significant percentage of pregnant and parenting students in
				the period for which the grant is awarded; and
									(3)will expand the
				access of pregnant and parenting students to each service described in
				subsection (a).
									(c)Limitation on
				amount of grantThe amount of
				a grant awarded under subsection (a) shall not exceed $500,000.
								(d)Grant
				conditionsAs a condition of
				receiving a grant under subsection (a), a local educational agency—
									(1)shall agree to enter into partnerships and
				share grant funds, when appropriate, with public agencies or with
				community-based organizations to carry out the purpose for which the grant is
				awarded; and
									(2)shall not use more
				than 10 percent of the amount of the grant for administrative costs.
									(e)Use of
				fundsUses of funds from a grant awarded under subsection (a) may
				include—
									(1)compensating
				teachers and other employees for performing additional services in carrying out
				the purpose of the grant; and
									(2)encouraging
				training practicums for graduate students in social work to carry out the
				purpose of the grant.
									(f)ApplicationTo be eligible to receive a grant under
				subsection (a), a local educational agency shall submit an application to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may require.
								(g)Reporting
									(1)SubmissionThe
				Secretary shall submit to Congress a report on the program established under
				subsection (a), including the information specified in paragraph (2), on the
				following dates:
										(A)A date that is not
				later than September 30, 2013.
										(B)A date that is not
				later than January 1, 2016.
										(2)ContentsA
				report submitted under paragraph (1) shall include the following information,
				as determined by the Secretary:
										(A)The number and
				graduation rate of pregnant and parenting students who benefit from the
				program, and their rate of enrollment in institutions of higher
				education.
										(B)The effectiveness of the program, in the
				long term, in reducing costs to the Federal government, including the costs of
				providing, to individuals affected by the program, benefits under the Medicaid
				program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.),
				the Supplemental Nutrition Assistance Program established under the Food and
				Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), and Federal foster care
				programs, and other income-tested or need-based
				benefits.
										.
				(b)Clerical
			 amendmentThe table of
			 contents in section 2 of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6301 note) is amended by inserting after the item relating to section
			 1830 the following:
				
					
						Subpart 3—Grants for Assistance to
				Pregnant and Parenting Students
						Sec. 1840. Grants for assistance to
				pregnant and parenting
				students.
					
					.
			4.Grants for
			 assistance to pregnant and parenting students at institutions of higher
			 educationPart A of title IV
			 of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended by
			 adding at the end the following new subpart:
			
				11Grants for
				Assistance to Pregnant and Parenting Students
					420S.Grants for
				assistance to pregnant and parenting students
						(a)Grant program
				authorizedThe Secretary
				shall establish a program to award grants to institutions of higher education
				to help pregnant and parenting students stay in school by expanding their
				access to services, including—
							(1)tutoring;
							(2)pregnancy-related
				healthcare;
							(3)child care;
							(4)transportation;
							(5)after-school
				support;
							(6)academic
				counseling;
							(7)school social work
				services; or
							(8)family planning
				services, including services for subsequent pregnancy prevention.
							(b)PriorityIn
				awarding grants under subsection (a), the Secretary shall give priority to an
				institution of higher education that, in the determination of the
				Secretary—
							(1)will have a
				significant percentage of pregnant and parenting students in the period for
				which the grant is awarded; and
							(2)will expand the
				access of pregnant and parenting students to each service described in
				subsection (a).
							(c)Limitation on
				amount of grantThe amount of
				a grant awarded under subsection (a) shall not exceed $500,000.
						(d)Grant
				conditionsAs a condition of
				receiving a grant under subsection (a), an institution of higher
				education—
							(1)shall agree to enter into partnerships and
				share grant funds, when appropriate, with public agencies or with
				community-based organizations to carry out the purpose for which the grant is
				awarded; and
							(2)may use no more
				than 10 percent of the amount of the grant for administrative costs.
							(e)Use of
				fundsUses of funds from a grant awarded under subsection (a) may
				include—
							(1)compensating
				teachers and other employees for performing additional services in carrying out
				the purpose of the grant; and
							(2)encouraging
				training practicums for graduate students in social work to carry out the
				purpose of the grant.
							(f)ApplicationTo be eligible to receive a grant under
				subsection (a), an institution of higher education shall submit an application
				to the Secretary at such time, in such manner, and containing such information
				as the Secretary may require.
						(g)Reporting
							(1)SubmissionThe
				Secretary shall submit to Congress a report on the program established under
				subsection (a), including the information specified in paragraph (2), on the
				following dates:
								(A)A date that is not
				later than September 30, 2013.
								(B)A date that is not
				later than January 1, 2016.
								(2)ContentsA
				report submitted under paragraph (1) shall include the following information,
				as determined by the Secretary:
								(A)The number and
				graduation rate of pregnant and parenting students who benefit from the
				program.
								(B)The effectiveness of the program, in the
				long term, in reducing costs to the Federal government, including the costs of
				providing, to individuals affected by the program, benefits under the Medicaid
				program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.),
				the Supplemental Nutrition Assistance Program established under the Food and
				Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), and Federal foster care
				programs, and other income-tested or need-based benefits.
								(h)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $75,000,000 for each of fiscal years 2011 through
				2015.
						.
		
